Exhibit 10.2



 

WISCONSIN ENERGY CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN
PLAN DOCUMENT

Amended and Restated as of May 1, 2004



 

 

 



                                            TABLE OF CONTENTS

 

PURPOSE

ARTICLE 1       DEFINITIONS

ARTICLE 2       SELECTION, ENROLLMENT, ELIGIBILITY

2.1 Selection by Committee

2.2 Enrollment Requirements

2.3 Eligibility; Commencement of Participation

2.4 Termination of Participation and/or Deferrals

ARTICLE 3       DEFERRAL COMMITMENTS/COMPANY MATCHING/CREDITING/TAXES

3.1 Maximum Deferral

3.2 Election to Defer; Effect of Election Form

3.3 Withholding of Annual Deferral Amounts

3.4 Annual Company Contribution Amount

3.5 Annual Company Matching Amount

3.6 Stock Option Amount

3.7 Restricted Stock Amount

3.8 Performance Share Amount

3.9 Deferred Dividend Equivalents

3.10 Rollover Amount

3.11 Investment of Trust Assets

3.12 Sources of Stock

3.13 Vesting

3.14 Crediting/Debiting of Account Balances

3.15 FICA and Other Taxes

3.16 Distributions

ARTICLE 4       IN SERVICE PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION

4.1 In Service Payout

4.2 Other Benefits Take Precedence Over In Service

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

4.4 Withdrawal Election

ARTICLE 5       RETIREMENT BENEFIT

5.1 Retirement Benefit

5.2 Payment of Retirement Benefit

5.3 Death Prior to Completion of Retirement Benefit

5.4 Special "Make Whole" Benefits

ARTICLE 6       PRE-RETIREMENT SURVIVOR BENEFIT

6.1 Pre-Retirement Survivor Benefit

6.2 Payment of Pre-Retirement Survivor Benefit

ARTICLE 7       TERMINATION BENEFIT

7.1 Termination Benefit

7.2 Payment of Termination Benefit

ARTICLE 8       DISABILITY WAIVER AND BENEFIT

8.1 Disability Waiver

8.2 Continued Eligibility; Disability Benefit

ARTICLE 9       BENEFICIARY DESIGNATION

9.1 Beneficiary

9.2 Beneficiary Designation; Change

9.3 Acknowledgment

9.4 No Beneficiary Designation

9.5 Doubt as to Beneficiary

9.6 Discharge of Obligations

ARTICLE 10       LEAVE OF ABSENCE

10.1 Paid Leave of Absence

10.2 Unpaid Leave of Absence

ARTICLE 11       TERMINATION, AMENDMENT OR MODIFICATION

11.1 Termination

11.2 Amendment

11.3 Effect of Payment

ARTICLE 12       ADMINISTRATION

12.1 Committee Duties

12.2 Administration Upon Change In Control

12.3 Agents

12.4 Binding Effect of Decisions

12.5 Indemnity of Committee

12.6 Employer Information

12.7 Coordination with Other Benefits

ARTICLE 13      CLAIMS PROCEDURES

13.1 Presentation of Claim

13.2 Notification of Decision

13.3 Review of a Denied Claim

13.4 Decision on Review

13.5 Legal Action

ARTICLE 14      TRUST

14.1 Establishment of the Trust

14.2 Interrelationship of the Plan and the Trust

14.3 Distributions From the Trust

ARTICLE 15      MISCELLANEOUS

15.1 Status of Plan

15.2 Unsecured General Creditor

15.3 Employer's Liability

15.4 Nonassignability

15.5 Not a Contract of Employment

15.6 Furnishing Information

15.7 Terms

15.8 Captions

15.9 Governing Law

15.10 Notice

15.11 Successors

15.12 Validity

15.13 Incompetent

15.14 Court Order

15.15 Distribution in the Event of Taxation

15.16 Insurance

15.17 Legal Fees To Enforce Rights After Change in Control

15.18 Payout Under Special Circumstances





 

 

WISCONSIN ENERGY CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN



Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Wisconsin Energy
Corporation, a Wisconsin corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. The Plan is hereby amended and restated effective as of May 1,
2004 (except as otherwise specifically provided).

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

1.1     "Account Balance" shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the vested Company Contribution Account balance, (iii) the Company
Matching Account balance, (iv) the Stock Option Account balance, (v) the
Restricted Stock Account balance, (vi) Performance Share Account balance, (vii)
the Dividend Deferral Account balance and (viii) the Rollover Account balance.
The Account Balance, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.2     "Annual or Long-Term Performance Award" shall mean any compensation, in
addition to Base Annual Salary relating to services performed during any
calendar year, whether or not paid in such calendar year or included on the form
W-2 for such calendar year, payable to a Participant as an Employee under any
Employer's annual performance award and cash incentive plans, including any
long-term incentive plans as may be in existence from time to time, but
excluding Severance Payments, SERP Payments and any stock options, restricted
stock, performance shares, dividends and dividend equivalents provided under a
plan or arrangement of any Employer.

1.3     "Annual Company Contribution Amount" shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.4.

1.4     "Annual Company Matching Amount" for any one Plan Year shall be the
amount determined in accordance with Section 3.5.

1.5     "Annual Deferral Amount" shall mean that portion of a Participant's Base
Annual Salary, Annual or Long-Term Performance Award, Severance Payments and/or
SERP Payments that a Participant elects to have, and is deferred, in accordance
with Article 3, for any one Plan Year. Except with respect to Severance Payments
and SERP Payments, in the event of a Participant's Retirement, Disability (if
deferrals cease in accordance with Section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year's Annual Deferral Amount
shall be the actual amount withheld prior to such event.

1.6     "Annual Installment Method" shall be an annual installment payment over
the number of years selected by the Participant, not to exceed 20, in accordance
with this Plan, as set forth below. In each case for purposes of determining the
amount of the installment payment to be made, the Account Balance of the
Participant shall be valued as of the close of business on the last business day
of the year preceding the year for which the payment is to be made. Each annual
installment, regardless of the method selected, shall be payable within 60 days
after February 1st of each year. The alternative methods allowable are as
follows:

(a)     Fractional Method. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a 10 year Annual
Installment Method, the first payment shall be 1/10 of the Account Balance,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the Account Balance, calculated as described in this definition.

(b)     Percentage or Fixed Dollar Method. The annual installment shall be
calculated by multiplying this balance in the case of the percentage method, by
the percentage selected by the Participant and paying out the resulting amount,
or in the case of the fixed dollar method, by paying out the fixed dollar amount
selected by the Participant, for the number of years selected by the
Participant. However, in the event the dollar amount selected is greater than
the Account Balance in any given year, the entire Account Balance will be
distributed. Further, regardless of the method selected by the Participant, the
final installment payment will include 100% of the then remaining Account
Balance.

(c)     Special Installment Method. Under this alternative method, the
Participant selects both the number of years and a specified interest rate,
which is then used to calculate a level fixed dollar amount of annual payouts
which would exhaust the Account Balance over such number of years, if actual
performance of the elected Measurement Funds were identical to the specified
interest rate. However, in recognition of the fact that such exact conformity is
unlikely, in the event the calculated level fixed dollar amount is greater than
the Account Balance in any given year, the entire Account Balance will be
distributed. Further, the final installment payment will include 100% of the
then remaining Account Balance.

1.7     "Annual Performance Share Amount" shall mean, with respect to a
Participant for any one Plan Year, that portion of the Performance Share Amount
attributable to Performance Shares which would otherwise vest during that year
under a plan or arrangement of any Employer, but which is instead deferred in
accordance with Section 3.1(d) of this Plan.

1.8     "Annual Restricted Stock Amount" shall mean, with respect to a
Participant for any one Plan Year, that portion of the Restricted Stock Amount
attributable to Restricted Stock which would otherwise vest during that year and
which is deferred in accordance with Section 3.1(c) of this Plan.

1.9     "Annual Stock Option Amount" shall mean, with respect to a Participant
for any one Plan Year, that portion of the Stock Option Amount which is
attributable to Eligible Stock Option exercise during that year and which is
deferred in accordance with Section 3.1(b) of this Plan.

1.10     "Base Annual Salary" shall mean the annual cash compensation relating
to services performed during any calendar year, whether or not paid in such
calendar year or included on the form W-2 for such calendar year, excluding
Severance Payments, SERP Payments, performance awards, bonuses, commissions,
overtime, fringe benefits, relocation expenses, incentive payments, non-monetary
awards, directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee's gross income), stock options, restricted stock,
performance shares, dividends and dividend equivalents provided under a plan or
arrangement of any Employer. Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

1.11     "Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.12     "Beneficiary Designation Form" shall mean the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.

1.13     "Board" shall mean the board of directors of the Company.

1.14     "Change in Control" with respect to the Company shall mean the
occurrence of any one of the events set forth below:

(a)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

(b)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)     there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the directors of
the Company immediately prior to such merger or consolidation continue to
constitute at least a majority of the board of directors of the Company, the
surviving entity or any parent thereof or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company's then outstanding securities; or

(d)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company at least a majority of the directors of which were directors of the
Company immediately prior to such sale or disposition; or

(e)     the Board of Directors of the Company determines in its sole and
absolute discretion that there has been a Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.

1.15     "Chief Executive Officer or CEO" shall mean the Chief Executive Officer
of the Company.

1.16     "Claimant" shall have the meaning set forth in Section 13.1.

1.17     "Code" shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

1.18     "Committee" shall mean an internal administrative committee appointed
by the CEO to administer the Plan described in Article 12.

1.19     "Company" shall mean Wisconsin Energy Corporation, a Wisconsin
corporation, and any successor to all or substantially all of the Company's
assets or business.

1.20     "Company Contribution Account" shall mean (i) the sum of the
Participant's Annual Company Contribution Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant's Company Contribution Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant's Company Contribution Account.

1.21     "Company Matching Account" shall mean (i) the sum of all of a
Participant's Annual Company Matching Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant's Company Matching Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant's Company Matching Account.

1.22     "Deduction Limitation" shall mean the following described limitation on
a benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.14 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant's death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

1.23     "Deferral Account" shall mean (i) the sum of all of a Participant's
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant's
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.24     "Disability" shall mean a period of disability during which a
Participant is unable to perform the material duties of his or her job, as
determined by the Committee in its sole discretion.

1.25     "Disability Benefit" shall mean the benefit set forth in Article 8.

1.26     "Dividend Deferral Account" shall mean (i) the sum of the Participant's
deferrals made pursuant to Section 3.1(e) plus (ii) amounts credited/debited in
accordance with all the applicable crediting/debiting provisions of this Plan
that relate to the Participant's Dividend Deferral Account, less (iii) all
distributions made to the Participant or his or her beneficiary pursuant to this
Plan that relate to the Participant's Dividend Deferral Account.

1.27     "Election Form" shall mean the form established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to make an election under the Plan. To the extent authorized by the Committee,
such form may be electronic or set forth in some other media and need not be
signed by a Participant.

1.28     "Eligible Stock Option" shall mean one or more non-qualified stock
option(s) selected by the Committee in its sole discretion and exercisable under
a plan or arrangement of any Employer permitting a Participant under this Plan
to defer gain with respect to such option.

1.29     "Employee" shall mean a person who is an employee of any Employer.

1.30     "Employer(s)" shall mean the Company and/or any of its subsidiaries
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan and have adopted the Plan as a sponsor.

1.31     "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

1.32     "In Service Payout" shall mean the payout set forth in Section 4.1.

1.33     "Inactive Participant" shall mean an individual who at one point was a
Participant in the Plan or a predecessor non-qualified deferred compensation
plan and has an undistributed Account Balance, but is no longer eligible to make
deferral elections under the Plan by reason of such individual's removal under
Section 2.4 hereof or otherwise.

1.34     "401(k) Plan" shall refer to all tax-qualified profit sharing plans
maintained by an Employer that incorporate provisions for elective deferral
contributions by participating employees in accordance with Section 401(k) of
the Code.

1.35     "Participant" shall mean any Employee or Retired Employee of any
Employer (i) who is selected to participate in the Plan and who has not been
removed, and (ii) who commences participation in the Plan. A spouse or former
spouse of a Participant shall not be treated as a Participant in the Plan or
have an account balance under the Plan, even if he or she has an interest in the
Participant's benefits under the Plan as a result of applicable law or property
settlements resulting from legal separation or divorce.

1.36     "Performance Shares" shall mean unvested performance shares with
respect to Stock selected by the Committee in its sole discretion and awarded to
the Participant under a plan or arrangement of any Employer.

1.37     "Performance Share Account" shall mean (i) the sum of the Participant's
Annual Performance Share Amounts, plus (ii) amounts credited/debited in
accordance with all the applicable crediting/debiting provisions of this Plan
that relate to the Participant's Performance Share Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Performance Share Account.

1.38     "Performance Share Amount" shall mean, for any grant of Performance
Shares, an amount equal to the value of Stock which would have been distributed
to the Participant upon vesting of such Performance Shares, calculated using the
average of the reported high and low prices for the Stock as of the day such
Performance Shares would otherwise vest (if a business day) or as of the next
following business day.

1.39     "Plan" shall mean the Company's Executive Deferred Compensation Plan.

1.40     "Plan Year" shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

1.41     "Pre-Retirement Survivor Benefit" shall mean the benefit set forth in
Article 6.

1.42     "Qualifying Gain" shall mean the value accrued upon exercise of an
Eligible Stock Option (i) using a Stock-for-Stock payment method and (ii) having
an aggregate fair market value in excess of the total Stock purchase price
necessary to exercise the option. In other words, the Qualifying Gain upon
exercise of an Eligible Stock Option equals the total market value of the shares
(or share equivalent units) acquired minus the total stock purchase price. For
example, assume a Participant elects to defer the Qualifying Gain accrued upon
exercise of an Eligible Stock Option to purchase 1000 shares of Stock at an
exercise price of $20 per share, when Stock has a current fair market value of
$25 per share. Using the Stock-for-Stock payment method, the Participant would
deliver 800 shares of Stock (worth $20,000) to exercise the Eligible Stock
Option and receive, in return, 800 shares of Stock plus a Qualifying Gain (in
this case, in the form of an unfunded and unsecured promise to pay money or
property in the future) equal to $5,000 (i.e., the current value of the
remaining 200 shares of Stock).

1.43     "Restricted Stock" shall mean unvested shares of Stock which is
restricted stock selected by the Committee in its sole discretion and awarded to
the Participant under any stock incentive plan or arrangement of any Employer.

1.44     "Restricted Stock Account" shall mean (i) the sum of the Participant's
Annual Restricted Stock Amounts, plus (ii) amounts credited/debited in
accordance with all the applicable crediting/debiting provisions of this Plan
that relate to the Participant's Restricted Stock Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Restricted Stock Account.

1.45     "Restricted Stock Amount" shall mean, for any grant of Restricted
Stock, an amount equal to the value of such Restricted Stock, calculated using
the average of the reported high and low prices for the Stock as of the day such
Restricted Stock would otherwise vest (if a business day) or as of the next
following business day.

1.46     "Retirement", "Retire(s)" or "Retired" shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death or Disability on or after the attainment of age
fifty-five (55).

1.47     "Retirement Benefit" shall mean the benefit set forth in Article 5.

1.48     "Rollover Account" shall mean a Participant's Rollover Amount, plus
amounts credited/debited in accordance with all the applicable
crediting/debiting provisions of this Plan that relate to the Participant's
Rollover Account, less all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant's Rollover
Account

1.49     "Rollover Amount" shall mean the amount determined in accordance with
Section 3.10.

1.50     "Severance Payments" shall mean any post-termination amounts due a
Participant in any calendar year under the Company's Special Executive Severance
Policy or Executive Severance Policy or under any change in control contract
between the Company and an Employee, on account of his or her Termination of
Employment, whether or not paid in such calendar year or included on the form
W-2 for such calendar year.

1.51     "SERP Payments" shall mean any distributions due a Participant in any
calendar year resulting from his or her participation in the Wisconsin Energy
Corporation Supplemental Executive Retirement Plan, whether or not paid in such
calendar year or included on the form W-2 for such calendar year.

1.52     "Stock" shall mean Wisconsin Energy Corporation common stock.

1.53     "Stock Option Account" shall mean the sum of (i) the Participant's
Annual Stock Option Amounts, plus (ii) amounts credited/debited in accordance
with all the applicable crediting/debiting provisions of this Plan that relate
to the Participant's Stock Option Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant's Stock Option Account.

1.54     "Stock Option Amount" shall mean, for any Eligible Stock Option, the
amount of Qualifying Gains, calculated using the average of the reported high
and low prices for the Stock as of the day of exercise (if a business day) or as
of the next following business day.

1.55     "Termination Benefit" shall mean the benefit set forth in Article 7.

1.56     "Termination of Employment" shall mean the severing of employment with
all Employers, voluntarily or involuntarily, for any reason other than
Retirement, Disability, death or an authorized leave of absence. However, if an
Employee leaves employment with all Employers in connection with such Employee's
immediate transfer to and acceptance of employment with another employer which
is providing services essential to the utilities business conducted by the
Company or an Employer, then such Employee will not be considered to have
incurred a Termination of Employment. Instead, such Employee will be deemed to
be continuing in the employ of an Employer for purposes of the Plan for so long
as such Employee remains in the employ of such other employer and such employer
continues to provide such services.

1.57     "Trust" shall mean the Wisconsin Energy Corporation Rabbi Trust
Agreement dated December 1, 2000 between the Company and The Northern Trust
Company, and as amended from time to time.

1.58     "Unforeseeable Financial Emergency" shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant or a
dependent of the Participant, (ii) a loss of the Participant's property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

ARTICLE 2


Selection, Enrollment, Eligibility

2.1     Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Committee. From that group, the Committee shall select
Employees to participate in the Plan.

2.2     Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee an Election Form
and any other relevant forms within such time periods as the Committee may
prescribe. In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines in its sole discretion are
necessary.

2.3     Eligibility; Commencement of Participation. Provided an Employee
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements.

2.4     Termination of Participation and/or Deferrals. If the Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion,
to take any or all of the following actions: (i) terminate any deferral election
the Participant has made for the remainder of the Plan Year in which the
Participant's membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant's then Account Balance as a Termination Benefit and terminate the
Participant's participation in the Plan. The Committee may also remove a
Participant from continuing participation in the Plan at any time in its sole
discretion and such individual shall become an Inactive Participant to the
extent he or she still has an undistributed Account Balance.

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

3.1     Maximum Deferral.

(a)     Base Annual Salary, Annual or Long-Term Performance Award, Severance
Payments SERP Payments and/or Make Whole Pension Supplements. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Base Annual Salary, Annual or Long-Term Performance Award, Severance Payments,
SERP Payments and/or Make Whole Pension Supplements (as referenced in Section
5.4(d)) up to the following maximum percentages for each deferral elected:

Deferral

Maximum Percentage

Base Annual Salary

100%

Annual or Long-Term Performance Award

100%

Severance Payments

100%

SERP Payments

100%

Make Whole Pension Supplements

100%



Notwithstanding the foregoing, the Participant may change his or her election
with respect to the Base Annual Salary portion of the Annual Deferral Amount on
a monthly basis, by timely delivering to the Committee in accordance with its
rules and procedures, before the end of the month preceding the month for which
the election will be effective, a new Election Form for such purpose.
Notwithstanding any other provision of this Plan, any Election form or
revocation will be given prospective effect only and may not affect prior
deferrals.

(b)     For each Eligible Stock Option, a Participant may elect to defer up to
100% of his or her Stock Option Amount.

(c)     For any grant of Restricted Stock, a Participant may elect to defer up
to 100% of his or her Restricted Stock Amount.

(d)     For any grant of Performance Shares, a Participant may elect to defer up
to 100% of his or her Performance Share Amount.

(e)     A Participant may elect to defer up to 100% of the dividend equivalents
on any unvested Performance Shares under a plan or arrangement of any Employer.

(f)     Deferral of Stock Option Amounts, Restricted Stock Amounts, Performance
Share Amounts and dividend equivalents on Performance Shares may also be limited
by other terms or conditions as set forth in the plan or agreement under which
such items may be granted.

3.2     Election to Defer; Effect of Election Form.

(a)     Base Annual Salary. A Participant's Election Form with respect to Base
Annual Salary shall be filed with the Committee in accordance with its rules,
but in no event later than the end of the month preceding the month for which
the election will be effective. As noted above in Section 3.1(a), a Participant
may subsequently change or revoke his or her election with respect to Base
Annual Salary, but only with prospective effect only, to take effect as of the
first day of the month immediately following receipt of the new Election Form by
the Committee. Therefore, any Election Form shall be irrevocable with respect to
the portion of Base Annual Salary deferral during the period of time covered by
such Form.

(b)     Annual or Long-Term Performance Award. A Participant's Election Form
with respect to Annual Performance Award shall be filed with the Committee in
accordance with its rules, but in no event later than November 30th of any
calendar year with respect to all or any part of an Annual Performance Award
that might otherwise become payable on account of a Participant's services
during such calendar year and in all events prior to the time that the
Participant has earned an absolute and unconditional right to payment. Any such
Election Form which is on file with the Committee on November 30th of a calendar
year shall become irrevocable as of such date. When and as a Long-Term
Performance Award program is put into place, the Committee will establish rules
for a Participant's Election Form similar to the above, and providing that such
Election Form must be filed in all events prior to the time that the Participant
has earned an absolute and unconditional right to payment and that such Election
Form may not be revoked by the Participant once the filing deadline date has
passed.

(c)     Severance Payments. A Participant's Election Form with respect to
Severance Payments shall be filed with the Committee in accordance with its
rules and the rules for a prior deferral election set forth in the documents or
contracts providing for Severance Payments.

(d)     SERP Payments. A Participant's Election Form with respect to SERP
Payments shall be filed with the Committee in accordance with its rules and any
rules for a prior deferral election set forth in the SERP. However,
notwithstanding any contrary provisions in the SERP, a Participant who is a
participant in the SERP shall be allowed to both elect that a lump sum method of
payment be made to such Participant at the time when payments are to commence
under the terms of the SERP (the "SERP Starting Date") for the SERP "A" or "B"
benefits or that such a lump sum be determined and then credited to such
Participant's Account Balance under this Plan as of the SERP Starting Date with
such Participant to be treated as having then "Retired" for purpose of this Plan
(so that the Participant's election for a method of payout under Article 5 shall
govern), provided that such an Election Form filed by the Participant with
regard to the SERP is submitted to the Committee at least one year prior to the
SERP Starting Date. Notwithstanding any other provision of this Plan to the
contrary and notwithstanding any Election Form executed by any Participant at
any time to the contrary, no SERP Payments which would have been made on or
after April 1, 2004 in the absence of deferral shall be deferred to this Plan.

(e)     Make Whole Pension Supplements. Section 5.4(d) provides the rules
applicable to Election Forms regarding Make Whole Pension Supplements.

(f)     Stock Option Deferral. For an election to defer Stock Option Amounts to
be valid: (i) a separate Election Form must be completed and signed by the
Participant with respect to the Eligible Stock Option; (ii) the Election Form
must be timely delivered to the Committee and accepted by the Committee at least
six (6) months prior to the date the Participant elects to exercise the Eligible
Stock Option; (iii) the Election Form shall be irrevocable from and after the
date which is six months prior to the date the Participant elects to exercise
the Eligible Stock Option; and (iv) the Eligible Stock Option must be exercised
using the Stock-for-Stock payment method (directly or by attestation).

(g)     Restricted Stock. For an election to defer Restricted Stock Amounts to
be valid: (i) a separate Election Form must be completed and signed by the
Participant, with respect to the Restricted Stock to which such amounts relate;
(ii) such Election Form must be timely delivered to the Committee and accepted
by the Committee at least six (6) months prior to the date such Restricted Stock
vests under the terms of the plan or arrangement pursuant to which it was
granted and (iii) the Election Form shall be irrevocable from and after the date
which is six months prior to the date such Restricted Stock vests under the
terms of the plan or arrangement pursuant to which it was granted.

(h)     Performance Shares. For an election to defer Performance Share Amounts
to be valid: (i) a separate Election Form must be completed and signed by the
Participant, with respect to the Performance Shares to which such amounts
relate; and (ii) such Election Form must be timely delivered to the Committee
and accepted by the Committee at least six (6) months prior to the date such
Performance Shares vest under the terms of the plan or arrangement pursuant to
which they were issued and (iii) the Election Form shall be irrevocable from and
after the date which is six months prior to the date such Performance Shares
vest under the terms of the plan or arrangement pursuant to which they were
issued.

(i)     Performance Share Dividend Equivalents. A Participant's election form
with respect to deferral of dividend equivalents with respect to Performance
Shares shall be filed with the Committee in accordance with its rules, but in no
event later than the day preceding the date for which the election will be
effective. A Participant may subsequently change or revoke his or her election
with respect to deferral of dividend equivalents with respect to Performance
Shares, but only with prospective effect, to take effect as of the day following
receipt of the new election form by the Committee. Therefore, any election form
shall be irrevocable with respect to dividend equivalents relating to dividends
declared during the period of time covered by an election form.

3.3     Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
or Long-Term Performance Award, Severance Payments and SERP Payments portion of
the Annual Deferral Amount shall be withheld at the time the Annual or Long-Term
Performance Award, Severance Payments and/or SERP Payments are or otherwise
would be paid to the Participant, whether or not this occurs during the Plan
Year itself.

3.4     Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant's Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the last
day of the Plan Year, unless the Employer in its sole discretion determines
otherwise. If a Participant is not employed by an Employer as of the last day of
a Plan Year other than by reason of his or her Retirement or death while
employed, any Annual Company Contribution Amount previously credited for that
Plan Year shall be forfeited and become zero, unless the Employer in its sole
discretion determines otherwise.

3.5     Annual Company Matching Amount. A Participant's Annual Company Matching
Amount for any Plan Year shall be made for any Participant who elects some
deferral of Base Annual Salary into this Plan. Prior to January 1, 2002, the
Annual Company Matching Amount will depend on the structure of the relevant
Employer's 401(k) Plan which applies to the Participant. To determine the Annual
Company Matching Amount, it is necessary to identify the relevant Employer
401(k) Plan matching rate (the "Matching Rate") and the percentage of
compensation subject to such matching rate (the "Eligible Compensation
Percentage"). From and after January 1, 2002, the Annual Company Matching Amount
will be determined by using the Matching Rate and the Eligible Compensation
Percentage that applies to the Wisconsin Energy Corporation Employee Retirement
Savings Plan, regardless of the actual 401(k) plan, if any, that applies to the
Participant. In the Wisconsin Energy Corporation Employee Retirement Savings
Plan, the Matching Rate is 50% and the Eligible Compensation Percentage is 6%.
The formula for a Participant's Annual Company Matching Amount is: the Matching
Rate multiplied times "X", where X is the difference between the Eligible
Compensation Percentage times the Participant's gross compensation eligible for
matching under the relevant Employer 401(k) Plan before any reduction for
deferrals of Base Annual Salary under this Plan and without regard to any Code
limitations, and the Participant's "Deemed Maximum Elective Deferral ("DMED").
The DMED for any Participant is equal to the Eligible Compensation Percentage
multiplied by such Participant's gross compensation eligible for matching under
the relevant Employer 401(k) Plan, reduced by deferrals of Base Annual Salary
under this Plan [but limited to the maximum compensation that can be considered
under Code Section 401(a)(17) ($200,000 for 2002)], provided that the result
must be limited to the maximum allowable elective deferral permitted under Code
Section 402(g) ($11,000 for 2002) plus the maximum allowable catch-up
contribution under Code Section 414(v) ($1,000 for 2002).

For example, assume 2 Participants, A, who is age 50 or older and eligible for
catch-up contributions, and B, who is under 50, with gross Annual Base Salary of
$300,000 and $150,000, who each choose to defer 6% into this Plan. Both are
covered or deemed to be covered by the Wisconsin Energy Corporation Employee
Retirement Savings Plan. The Annual Company Matching Amount for each under this
Plan is calculated as follows:

 

 

     Matching Rate 50% Eligible Compensation Percentage 6%

DMED for A is 6% x $200,000 or $12,000

DMED for B is 6% x [$150,000 - 9,000] or $8,460

Annual Matching Amount for A is 50% of "X,"

 

where "X" is 6% x $300,000 or

$18,000

 

less DMED of

12,000

 

Therefore A's Annual Matching Amount is
50% x $6,000 or $3,000

6,000

 

Annual Matching Amount for B is 50% of "X,"

 

where "X" is 6% of $150,000 or

$9,000

 

less DMED of

8,460

   

540

 

Therefore B's Annual Matching Amount is
50% x $540 or $270

 

For the year 2001 only, notwithstanding any other provision of this Plan, a
Participant will automatically receive a Company Matching Amount equal to X
times Y, where X equals the Matching Rate multiplied by the Eligible
Compensation Percentage, and Y equals the amount of any Annual Performance
Award, without regard to whether any part of the same is deferred under this
Plan.

If in any case the relevant 401(k) Plan does not operate on the calendar year,
the Committee in its sole discretion shall determine how the Participant's
Annual Company Matching Amount shall be determined for any Participant who
elects some deferral of Base Annual Salary into this Plan. The Committee may
modify the method of calculating the Annual Matching Amount to take into account
periodic credits rather than annual calculations, consistent with the principles
expressed herein.

3.6     Stock Option Amount. Deferred Stock Option Amounts shall be credited to
the Participant on the books of the Employer at the time Stock would otherwise
have been delivered to the Participant pursuant to the Eligible Stock Option
exercise, but for the election to defer.

3.7     Restricted Stock Amount. Deferred Restricted Stock Amounts shall be
credited to the Participant on the books of the Employer at the time the
Restricted Stock would otherwise vest under the terms of the plan or arrangement
pursuant to which the Restricted Stock was granted, but for the election to
defer.

3.8     Performance Share Amount. Deferred Performance Share Amounts shall be
credited to the Participant on the books of the Employer at the time the
Performance Shares would otherwise vest under the terms of the plan or
arrangement pursuant to which the Performance Shares were granted, but for the
election to defer.

3.9     Deferred Dividend Equivalents. Deferred dividend equivalents shall be
credited to the Participant on the books of the Employer at the time the
deferred dividend equivalents would otherwise have been paid in cash, but for
the election to defer.

3.10     Rollover Amount. If a Participant or an individual was a participant in
the Company's Executive Deferred Compensation Plan, the Wisconsin Gas Company
Restoration Plan or any other non-qualified deferred compensation plan of the
Company or its affiliates (the "Prior Plans") and had an undistributed account
balance in such plans as of a relevant determination date, and such person has
become a Participant or Inactive Participant in this Plan, then such account
balance, determined as of that date, shall be transferred on such date to and be
added to the Participant's or Inactive Participant's Account Balance under this
Plan, and shall thereafter, subject to any necessary consents due to the terms
of the Prior Plans, be governed by the terms and conditions of this plan, and
shall be referred to as the "Rollover Amount." However, notwithstanding any
other provisions of this Plan, the Account Balance of any Inactive Participant
(or beneficiary thereof) who was not a continuing employee of an Employer on or
after January 1, 2001 shall continue to be administered and distributed as
provided under the terms of the relevant Prior Plan (unless and to the extent
otherwise determined by the Committee in its sole discretion in a manner
consistent with the terms of the relevant Prior Plan). Further, the Account
Balance of any individual who was a participant in any Prior Plan who continues
as an employee of an employer on or after January 1, 2001 and has become a
Participant or Inactive Participant in this Plan will remain subject to the
distribution method elected under the relevant Prior Plan unless and until a new
distribution method has been elected under this Plan and become effective.

3.11     Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Committee or investment
manager appointed by the Committee, to invest and reinvest the assets of the
Trust in accordance with the applicable Trust Agreement, including the
disposition of Stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.

3.12     Sources of Stock. If Stock is credited under the Plan in the Trust in
connection with a deferral of Stock Option, Restricted Stock or Performance
Share Amounts, the shares so credited shall be deemed to have originated, and
shall be counted against the number of shares reserved, under such other plan,
program or arrangement which awarded the Eligible Stock Option, Restricted Stock
and Performance Shares.

3.13     Vesting.

(a)     A Participant shall at all times be 100% vested in his or her Deferral
Account, Stock Option Account, Restricted Stock Account, Performance Share
Account, Dividend Deferral Account, Company Matching Account and Rollover
Account.

(b)     A Participant shall be vested in his or her Company Contribution Account
in accordance with the vesting schedule, if any, contained in his or her
Election Form.

(c)     In the event of a Change in Control, a Participant's Company
Contribution Account shall immediately become 100% vested.

(d)     Notwithstanding subsection (c), the vesting schedule for a Participant's
Company Contribution Account shall not be accelerated to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant's Company Contribution Account is not vested pursuant to
such a determination, the Participant may request independent verification of
the Committee's calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within 15 business days
of such a request an opinion (which need not be unqualified) of the Company's
independent auditors which opinion shall state that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

3.14     Crediting/Debiting of Account Balances. Subject to Section 3.14(f) and
(g) below, and accordance with, and subject to, the rules and procedures that
are established from time to time by the Committee in its sole discretion,
amounts shall be credited or debited to a Participant's Account Balance in
accordance with the following rules:

(a)     Election of Measurement Funds. Subject to Section 3.14(f) and (g) below,
a Participant, in connection with his or her initial deferral election in
accordance with Section 3.2 above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.14(c) below) to be used to
determine the additional amounts to be credited to his or her Account Balance,
unless changed in accordance with the next sentence. Subject to Section 3.14(f)
and (g) below, commencing with the Participant's commencement of participation
in the Plan and continuing thereafter, the Participant may (but is not required
to) elect, by submitting an Election Form to the Committee that is accepted by
the Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply thereafter in accordance
with the rules of the Committee for all subsequent periods in which the
Participant participates in the Plan, unless changed in accordance with the
previous provisions.

(b)     Proportionate Allocation. In making any election described in Section
3.14(a) above, the Participant shall specify on the Election Form, in increments
of one percentage point (1%), the percentage of his or her Account Balance to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

(c)     Measurement Funds. Subject to Section 3.14(f) and (g) below, the
Participant may elect one or more of the following measurement funds (the
"Measurement Funds"), for the purpose of crediting additional amounts to his or
her Account Balance: (i) any Measurement Fund selected by the WEC Investment
Trust Policy Committee from time to time; (ii) Prime Rate Fund (described as a
mutual fund 100% invested in a hypothetical debt instrument which earns interest
at an annualized interest rate equal to the "Prime Rate" as reported each
business day by the Wall Street Journal, with interest deemed reinvested in
additional units of such hypothetical debt instrument); or (iii) a Company Stock
Measurement Fund (described as a mutual fund 100% invested in shares of Company
Stock, with dividends deemed reinvested in additional shares of Company Stock).

Subject to Section 3.14(f) and (g) below, as necessary, the WEC Investment Trust
Policy Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund, subject to such advance notice to Participants as it
determines.

(d)     Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant's Account Balance shall be credited
or debited on a periodic basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee in its sole
discretion. The Participant's Annual Company Matching Amount shall be credited
to his or her Company Matching Account for purposes of this Section 3.14(d) no
later than the end of the month following the month to which such amount
relates. The Participant's Annual Stock Option Amount shall be credited to his
or her Stock Option Account no later than the close of business on the first
business day after the day on which the Eligible Stock Option was exercised or
otherwise disposed of. The Participant's Annual Restricted Stock Amount shall be
credited to his or her Restricted Stock Account no later than the close of
business on the first business day after the day on which the Participant would
have become vested in the Restricted Stock to which such amount relates, but for
the election to defer. The Participant's Annual Performance Share Amount shall
be credited to his or her Performance Share Account no later than the close of
business on the first business day after the day on which the Participant would
have become vested in the Performance Shares to which such amount relates but
for the election to defer. Deferrals of dividend equivalents pursuant to Section
3.1(e) shall be credited to his or her Dividend Deferral Account no later than
the close of business on the first business day after the day on which those
amounts would have been paid to the Participant but for the election to defer.

(e)     No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant's election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant's Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

(f)     Special Rule for Stock Option, Restricted Stock and Performance Share
Accounts. Notwithstanding any provision of this Plan that may be construed to
the contrary, the Participant's Stock Option, Restricted Stock and Performance
Share Accounts shall be deemed invested in the Company Stock Measurement Fund at
all times prior to distribution from this Plan. Further, the Participant's Stock
Option, Restricted Stock and Performance Share Accounts shall be distributed
from this Plan in the form of cash.

(g)     Special Considerations for Participants Subject to Section 16 of the
Securities Exchange Act of 1934. Prior to March 1, 2002, different rules
pertained with respect to amounts allocated to the Company Stock Measurement
Fund. The Company Matching Account had to be deemed invested in the Company
Stock Measurement Fund at all times prior to distribution from the Plan. Such
restriction was dropped from the Plan effective as of March 1, 2002. In order
that any election by a Participant who is an officer or director subject to the
reporting requirements and trading restrictions of Section 16 of the Securities
Exchange Act of 1934 ("Section 16") will conform to Section 16, such a
Participant should consult with the designated individual at the Company
responsible for Section 16 reporting and compliance prior to making any election
to move any part of his or her Account Balance into or out of the Company Stock
Measurement Fund. In general, compliance with Section 16 will require that:

(i)     Any election to move any part of an Account Balance into or out of the
Company Stock Measurement Fund (including any election to receive a payout in
service under Section 4.1, in the event of Unforeseeable Financial Emergency
under Section 4.3, or under the 10% withdrawal penalty rules of Section 4.4),
which elections will be deemed made for purposes of these provisions only as of
the date of such deemed investment transfers or proposed payouts, should only be
effected if made at least six (6) months following the date of the most recent
"opposite way" election (as explained below) made by such Participant with
respect to this Plan or any plan of the Company or its affiliates that also
constituted a "discretionary transaction" within the meaning of Rule 16b-3(b)(1)
under Section 16.

(ii)     An "opposite way" election means (x) in case of an election by a
Participant to move any part of an Account Balance into the Company Stock
Measurement Fund, an election that was a disposition of Company Stock or an
interest in a phantom Company Stock fund or similar security, or (y) in case of
any election by a Participant to move any part of an Account Balance out of the
Company Stock Measurement Fund, an election that was an acquisition of Company
Stock or an interest in a phantom Company Stock fund or similar security.

(iii)     Any change of election to an alternative payout period made under
Section 5.2 or 7.2 by such a Participant may only be given effect if it is
approved by the Compensation Committee or the Board of Directors of the Company.

The Company reserves the right to impose such restrictions as it determines to
be appropriate, in is sole discretion, on any elections, dispositions or other
matters under this Plan relating to the Company Stock Measurement Fund in order
to comply with or qualify for exemption under Section 16.

3.15     FICA and Other Taxes.

(a)     Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant or an Annual Company Matching Amount
is Credited to a Participant, the Participant's Employer(s) shall withhold from
that portion of the Participant's non-deferred compensation, in a manner
determined by the Employer(s), the Participant's share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
Annual Deferral Amount in order to comply with this Section 3.15.

(b)     Company Contribution Amounts. When a participant becomes vested in a
portion of his or her Company Contribution Account, the Participant's
Employer(s) shall withhold from the Participant's non-deferred compensation, in
a manner determined by the Employer(s), the Participant's share of FICA and
other employment taxes. If necessary, the Committee may reduce the vested
portion of the Participant's Company Contribution Account in order to comply
with this Section 3.15.

(c)     Annual Stock Option, Restricted Stock, Performance Share and Similar
Amounts. For each Plan Year in which an Annual Stock Option Amount, Annual
Restricted Stock Amount, Annual Performance Share Amount and/or deferred
dividend equivalent is being first credited to a Participant's Account Balance,
the Participant's Employer(s) shall withhold from that portion of the
Participant's non-deferred compensation, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
Annual Stock Option Amount, Annual Restricted Stock Amount, Annual Performance
Share Amount and/or deferred dividend equivalent. If necessary, the Committee
may reduce such deferrals in order to comply with this Section 3.15.

3.16     Distributions. The Participant's Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust. All lump sum
payments and final payments of the remaining balance of any Account Balance
shall be calculated based upon the value of the Account Balance determined
(unless and until the Company chooses another ending valuation date) as of the
last business day of the calendar year quarter immediately preceding the date of
payment (the "Ending Valuation Date"). All rights on the part of a Participant
or any other person to elect or change the Measurement Funds under Section 3.14
shall be deemed to have ceased as of such Ending Valuation Date and no
adjustment in the value of an Account Balance shall be considered for any
purpose under the Plan after such Ending Valuation Date.



ARTICLE 4

In Service Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1     In Service Payout.

(a)     In connection with and at the time of each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect, on a prospective basis
only, to receive a future "In Service Payout" from the Plan with respect to such
Annual Deferral Amount. Subject to the Deduction Limitation, the In Service
Payout shall be a lump sum payment in an amount that is expressed either as a
fixed dollar amount or as a percentage of the Annual Deferral Amount plus
amounts credited or debited thereto, determined at the time that the In Service
Payout becomes payable (rather than the date of a Termination of Employment).
Subject to the Deduction Limitation and the other terms and conditions of this
Plan, each In Service Payout elected shall be paid out during a 90 day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least two Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a two year In
Service Payout is elected with respect to an Annual Performance Award relating
to services in 2002 that would otherwise be payable in 2003 but is actually
deferred in 2003, the two year In Service Payout would become payable during a
90 day period commencing January 1, 2006.

(b)     A Participant's election to defer dividends under Section 3.1(e) must be
made annually and a Participant shall have the ability to elect to receive a
future In Service Payout with respect to each year's annual Performance Share
dividend equivalent deferrals pursuant to the same rules as described in
paragraph (a) above.

(c)     If a Participant makes an election pursuant to paragraph (a) above with
respect to the Annual Deferral Amount for any year, such election shall also
apply to and shall result in an In Service Payout of the Annual Company Matching
Amount for that year plus amounts credited or debited thereto, determined at the
time the In Service Payout becomes payable. Such In Service Payout shall be made
at the same time as the In Service Payout with respect to the Annual Deferral
Amount for that year.

4.2     Other Benefits Take Precedence Over In Service. Should an event occur
that triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount,
Annual Company Matching Amount and/or annual dividend equivalent deferral
amount, plus amounts credited or debited thereon, that is subject to a In
Service Payout election under Section 4.1 shall not be paid in accordance with
Section 4.1 but shall be paid in accordance with the other applicable Article.

4.3     Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) subject to the Deduction Limitation,
receive a partial or full payout from the Plan. The payout shall not exceed the
lesser of the Participant's Account Balance, calculated as if such Participant
were receiving a Termination Benefit, or the amount reasonably needed to satisfy
the Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
90 days of the date of approval.

4.4     Withdrawal Election. Subject to the Deduction Limitation, a Participant
(or, after a Participant's death, his or her Beneficiary) may elect, at any
time, to withdraw part or all of his or her Account Balance, calculated as if
there had occurred a Termination of Employment as of the day of the election,
less a withdrawal penalty equal to 10% of such amount (the net amount shall be
referred to as the "Withdrawal Amount"). This election can be made at any time,
before or after Retirement, Disability, death or Termination of Employment, and
whether or not the Participant (or Beneficiary) is in the process of being paid
pursuant to an installment payment schedule. If made before Retirement,
Disability or death, a Participant's Withdrawal Amount shall be calculated based
on his or her Account Balance as if there had occurred a Termination of
Employment as of the day of the election. Any partial withdrawal must be at
least equal to $25,000, or such higher amount as the Committee may establish
from time to time. The Participant (or his or her Beneficiary) shall make this
election by giving the Committee advance written notice of the election in a
form determined from time to time by the Committee. The Participant (or his or
her Beneficiary) shall be paid the Withdrawal Amount within 90 days of his or
her election.



ARTICLE 5

Retirement Benefit

5.1     Retirement Benefit. Subject to the Deduction Limitation, a Participant
who Retires shall receive, as a Retirement Benefit, his or her Account Balance.

5.2     Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit in a lump sum or pursuant to An Annual
Installment Method. The Participant may annually change his or her election to
an allowable alternative payout period by submitting a new Election Form to the
Committee, provided that any such Election Form is submitted at least 1 year
prior to the Participant's Retirement and is accepted by the Committee in its
sole discretion. Any change to an alternative payout is also subject to the
rules in Section 3.14(g)(iii). The Election Form most recently accepted by the
Committee shall govern the payout of the Retirement Benefit. If a Participant
does not make any election with respect to the payment of the Retirement
Benefit, then such benefit shall be payable in a lump sum. The lump sum payment
shall be made, or installment payments shall commence, no later than 90 days
after the last day of the Plan Year in which the Participant Retires. Any
payment made shall be subject to the Deduction Limitation.

5.3     Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant's unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant's Beneficiary (a) over the remaining number of years and
in the same amounts as that benefit would have been paid to the Participant had
the Participant survived, or (b) in a lump sum, if requested by the Beneficiary
and allowed in the sole discretion of the Committee, that is equal to the
Participant's unpaid remaining Account Balance.

5.4     Special "Make Whole" Benefits.

(a)     "Make Whole" Pension Benefit With Respect to Deferrals of Base Annual
Salary. Base Annual Salary which is deferred pursuant to this Plan cannot be
included in the compensation base for calculating retirement income under the
qualified defined benefit pension plans of the Company and its affiliates (the
"Pension Plans"). Therefore, a "make whole" benefit will be paid from this Plan
as a pension supplement to or with respect to a Participant whose deferrals of
Base Annual Salary result in a lesser pension payment under the Pension Plans.
Such pension supplement shall equal the amount by which such Participant's
pension under the Pension Plans (calculated for this purpose without regard to
any limitation or benefits imposed by Section 415 of the Code, or any limitation
on annual compensation imposed by Section 401(a)(17) of the Code; hereinafter,
the "IRS Limitations") was less because deferrals of Base Annual Salary under
this Plan were not taken into account in the calculation of such participant's
pension (but the amount of any supplemental pension benefit "A" applicable to
the Participant under the Company's SERP shall be taken into account to avoid
any duplication of the pension supplement provided hereunder). This section
applies to all forms of pension payable under the Pension Plans, including
pre-retirement death benefits.

(b)     "Make Whole" Pension Benefit With Regard to Performance and Incentive
Awards. Performance awards under the Company Short-Term Performance Plan and
incentive awards made under a former incentive plan of the Company known as the
Executive Incentive Compensation Plan are excluded from the compensation base
under the Retirement Account Plan, a tax qualified defined benefit plan of
Wisconsin Electric Power Company (the "Retirement Account Plan"). Similarly,
special awards made from time to time as determined by the Board are likewise
excluded. A "make whole" pension supplement was provided for under the terms of
Article IX(2) of the prior Wisconsin Energy Corporation Executive Deferred
Compensation Plan as amended and restated as of January 1, 1994 (the "Prior
Company Plan") for any Participant in that plan whose pension benefit under the
Retirement Account Plan would have been greater had such performance awards,
incentive awards or special awards been included in the compensation base of the
Retirement Account Plan, calculated without regard to the IRS limitations. As
with Section 5.4(a) above, supplemental pension benefit "A" shall be considered
in order to avoid duplication. It is the intent of this Section to continue to
provide such "make whole" pension supplement and the provisions of such Article
IX(2) of the Prior Company Plan are incorporated by reference and continue to
apply hereunder, except as modified by other provisions of this Section 5.4.

(c)     "Make Whole" Long-Term Disability Benefit. It is the intent of this Plan
that a Participant not suffer any loss with respect to a disability benefit
under the disability benefit applicable to employees of the Company and its
affiliates, if the Participant is eligible for and participating in the
long-term disability benefit plan of an Employer (the "LTD" Plan) because of
either the exclusion of Base Annual Salary deferred under this Plan from the
compensation base under the LTD Plan (the "Salary Deferral Limit") or the
special limitation on annual compensation which can be taken into account under
the LTD Plan imposed by Section 505(b)(7) of the Code (the "IRS Special Limit").
Therefore, in the event such a Participant becomes eligible for and begins to
receive a disability benefit from the LTD Plan and the amount of such disability
benefit is limited because of the application of the Salary Deferral Limit or
the IRS Special Limit, a "make whole" disability benefit shall be paid from this
Plan as a supplement to the disability limit paid from the LTD Plan. Such LTD
supplement shall equal the monthly amount by which such Participant's disability
benefit under the LTD Plan was less because of the application of the Salary
Deferral Limit and the IRS Special Limit. Such LTD supplement shall commence at
the same time as the disability benefit paid under the LTD Plan and continue for
so long as such disability benefit is paid. Such LTD supplement shall be paid
out of general corporate assets or out of a grantor trust, but not out of any
voluntary employees' beneficiary association or trust covered by Section
501(c)(9) of the Code.

(d)     Form of Payment and Deferral Option. The "make whole" pension
supplements provided for in this Section 5.4(a) and (b) shall be payable in lump
sum form at the same time as the benefit becomes payable to or with respect to
the Participant under the relevant Pension Plan (as to the Section 5.4(a)
supplement) or under the Retirement Account plan (as to the Section 5.4(b)
supplement). The terms and conditions of the relevant Pension Plan or the
Retirement Account Plan shall provide the governing principles as to the
calculation of the pension supplements arising under this Section 5.4.
Notwithstanding the above, a Participant who becomes entitled to a pension
supplement pursuant to Section 5.4(a) or (b) will be allowed to elect that the
relevant lump sum payment be determined and then credited to such Participant's
Account Balance under this Plan as of the date the same would have otherwise
been paid (the "Supplement Payment Date") (with such Participant to be treated
as having then "Retired" for purposes of this Plan, so that the Participant's
election for a method of payout under Article 5 shall govern), provided that
such an Election Form filed by the Participant with regard to such pension
supplement(s) is submitted to the Committee at least one year prior to the
Supplemental Payment Date.



ARTICLE 6

Pre-Retirement Survivor Benefit

6.1     Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation,
the Participant's Beneficiary shall receive a Pre-Retirement Survivor Benefit
equal to the Participant's Account Balance if the Participant dies before he or
she Retires, experiences a Termination of Employment or suffers a Disability.

6.2     Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on an
Election Form whether the Pre-Retirement Survivor Benefit shall be received by
his or her Beneficiary in a lump sum or pursuant to an Annual Installment
Method. The Participant may annually change this election to an allowable
alternative payout period by submitting a new Election Form to the Committee,
which form is accepted by the Committee in its sole discretion. The Election
Form most recently accepted by the Committee prior to the Participant's death
shall govern the payout of the Participant's Pre-Retirement Survivor Benefit. If
a Participant does not make any election with respect to the payment of the
Pre-Retirement Survivor Benefit, then such benefit shall be paid in a lump sum.
Despite the foregoing, if the Participant's Account Balance at the time of his
or her death is less than $25,000, payment of the Pre-Retirement Survivor
Benefit may be made, in the sole discretion of the Committee, in a lump sum. The
lump sum payment shall be made, or installment payments shall commence, no later
than 90 days after the last day of the Plan Year in which the Committee is
provided with proof that is satisfactory to the Committee of the Participant's
death. Any payment made shall be subject to the Deduction Limitation.



ARTICLE 7

Termination Benefit

7.1     Termination Benefit. Subject to the Deduction Limitation, the
Participant shall receive a Termination Benefit, which shall be equal to the
Participant's Account Balance if a Participant experiences a Termination of
Employment prior to his or her Retirement, death or Disability.

7.2     Payment of Termination Benefit. A Participant, in connection with his or
her participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or over a period of 5 years in annual
installments using the Fractional Method specified in Section 1.6. The
Participant may annually change his or her election to an allowable alternative
by submitting a new Election Form to the Committee, provided that any such
Election Form is submitted at least one year prior to the Participant's
Termination of Employment and is accepted by the Committee in its sole
discretion. Any change to an alternative payout is also subject to the rules in
Section 3.14(g)(iii). However, notwithstanding a Participant's election, if the
Participant's Account Balance at the time of his or her Termination of
Employment is less than $25,000, payment of his or her Termination Benefit shall
be paid in a lump sum. The lump sum payment shall be made, or installment
payments shall commence, no later than 90 days after the last day of the Plan
Year in which the Participant experiences the Termination of Employment. Any
payment made shall be subject to the Deduction Limitation.



ARTICLE 8

Disability Waiver and Benefit

8.1     Disability Waiver.

(a)     Waiver of Deferral. A Participant who is determined by the Committee to
be suffering from a Disability shall be (i) excused from fulfilling that portion
of the Annual Deferral Amount commitment that would otherwise have been withheld
from a Participant's Base Annual Salary, Annual or Long-Term Performance Award,
Severance Payments and/or SERP Payments for the Plan Year during which the
Participant first suffers a Disability and (ii) excused from fulfilling the
deferral of any Restricted Stock Amount, Performance Share Amount, Stock Option
Amount or dividend equivalent deferral which would otherwise take place
following the Committee determination. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan.

(b)     Return to Work. If a Participant returns to employment after a
Disability ceases, the Participant may elect to defer an Annual Deferral Amount,
Stock Option Amount, Restricted Stock Amount, Performance Share Amount and
dividend equivalents for the Plan Year following his or her return to employment
or service and for every Plan Year thereafter while a Participant in the Plan;
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.2 above.

8.2     Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed and shall be eligible for the benefits provided for in
Articles 4, 5, 6 or 7 in accordance with the provisions of those Articles.
Notwithstanding the above, the Committee shall have the right to, in its sole
and absolute discretion and for purposes of this Plan only, to deem the
Participant to have experienced a Termination of Employment at any time.
Further, in the case of a Participant who is otherwise eligible to Retire, the
Committee shall treat such Participant as having Retired as soon as practicable
after such Participant is determined to be suffering a Disability. In either
case the Participant shall receive a Disability Benefit equal to his or her
Account Balance at the time of the Committee's determination; provided, however,
that should the Participant otherwise have been eligible to Retire, he or she
shall be paid in accordance with Article 5. If the Disability Benefit is not
payable in accordance with Article 5, it shall be paid in a lump sum within
90 days of the Committee's exercise of such right. Any payment made shall be
subject to the Deduction Limitation.



ARTICLE 9

Beneficiary Designation

9.1     Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2     Beneficiary Designation; Change. A Participant shall designate his or
her Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee's rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

9.3     Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4     No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, but was survived by a designated Beneficiary who was receiving
or was entitled to receive distribution but died prior to a complete
distribution of the Participant's benefits, the benefits remaining shall be
payable to such designated Beneficiary's estate. If the Participant leaves no
surviving spouse and was not survived by a designated Beneficiary as provided in
the foregoing sentence, the benefits remaining shall be payable to the
Participant's estate.

9.5     Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

9.6     Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Election Form(s) shall terminate upon such full payment
of benefits.



ARTICLE 10

Leave of Absence

10.1     Paid Leave of Absence. If a Participant is authorized by the
Participant's Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.2.

10.2     Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 11

Termination, Amendment or Modification

11.1     Termination. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
all of its participating Employees, by action of its Board of Directors or
Compensation Committee. Upon the termination of the Plan with respect to any
Employer, the Election Form(s) of the affected Participants who are employed by
that Employer shall terminate. The terminating Employer may decide that the
Account Balances of its participating Employees shall continue to be held under
the provisions of this Plan (but with no further deferrals to be made after
termination of the Plan by such Employer as to its participating Employees)
until an event occurs which would otherwise cause a payout to be made hereunder.
Any Company Contribution amounts which are not fully vested may continue to be
so held under the Plan, even if other amounts in the Account Balances are not so
held. Alternatively, the Employer may determine to distribute all Account
Balances of affected Participants in a lump sum as soon as administratively
practicable after the date of Plan termination. As a third alternative the
Employer may determine to proceed with distribution of Account Balances of the
affected Participants determined as if they had experienced a Termination of
Employment on the date of Plan termination or, if Plan termination occurs after
the date upon which a Participant was eligible to Retire, then with respect to
that Participant as if he or she had Retired on the date of Plan termination.
However, if an Employer terminates the Plan as to its participating Employees
after a Change in Control, the Employer shall be required to pay such benefits
in a lump sum, except as otherwise provided in Section 15.18. The termination of
the Plan shall not adversely affect any Participant or Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination; provided however, that the Employer shall have the right to
accelerate installment payments without a premium or prepayment penalty by
paying the Account Balance in a lump sum or using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

11.2     Amendment. The Company has the sole right to amend or modify the Plan
and may do so at any time, in whole or in part, by the action of its Board of
Directors, Compensation Committee or the Committee referred to in Article 12
below; provided, however, that: (i) no amendment shall be effective to decrease
the value of a Participant's Account Balance in existence at the time the
amendment or modification is made, and (ii) no amendment shall adversely affect
any Participant or Beneficiary who has become entitled to benefits as of the
date of the amendment. Further, during the pendency of a Potential Change in
Control (as defined below) and at all times following a Change in Control, no
amendment or modification may be made which in any way adversely affects the
interests of any Participant with respect to amounts credited to such
Participant's Account Balance as of the date of the amendment. A "Potential
Change in Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(a)     the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

(b)     the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(c)     any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(d)     the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

The capitalized terms in the above definition have the same meaning as in the
"Change in Control" definition set forth in Section 1.14 of the Plan. The
Company's power to amend or modify the Plan includes the power to suspend and,
if it determines to do so, re-institute the ability of any Participant or group
of Participants to make deferrals under Article 3 at any time (any such
suspension of the ability to make deferrals shall also suspend continued
accruals of the make whole retirement benefits under Section 5.4) and such
action may be taken by the Company's Board of Directors, the Compensation
Committee or the Committee referred to in Article 12 below.

11.3     Effect of Payment. The full payment of the applicable benefit under any
provision of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Election Form(s) shall terminate.



ARTICLE 12

Administration

12.1     Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. The Committee (or the Chief Executive Officer if
such individual chooses to so act) shall also have full and complete
discretionary authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the claims procedures set forth in Article
13 or otherwise with regard to the Plan. Any individual serving on the Committee
who is a Participant shall not vote or act on any matter relating solely to
himself or herself. The Chief Executive Officer may not act on any matter
involving such officer's own participation in the Plan. All references to the
Committee shall be deemed to include reference to the Chief Executive Officer.
When making a determination or calculation, the Committee shall be entitled to
rely on information furnished by a Participant or the Company. Notwithstanding
any other provision of this Plan, the Committee shall have the power, in its
sole and absolute discretion, to grant or deny a request from any Participant,
Inactive Participant or Beneficiary for acceleration in payment of any Account
Balance held with respect to such person. This discretionary power shall reside
with the Committee under this Section 12.1 and with the Administrator under
Section 12.2.

12.2     Administration Upon Change In Control. For purposes of this Plan, the
Company shall be the "Administrator" at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
"Administrator" shall be an independent third party selected by the individual
who, at any time prior to such event, was the Company's Chief Executive Officer
or, if there is no such officer or such officer does not act, by the Company's
then highest ranking officer (the "Appointing Officer"). Upon the occurrence of
a Change in Control, the Administrator shall have full and complete
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney's fees) of whatsoever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, including the
dates of Retirement, Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) only by either individual who was or
could have been an Appointing Officer. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

12.3     Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.

12.4     Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

12.5     Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, and any other Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator.

12.6     Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the dates of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

12.7     Coordination with Other Benefits. The benefits provided for a
Participant and Participant's Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.



ARTICLE 13

Claims Procedures

13.1     Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 90 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

13.2     Notification of Decision. The Committee shall consider a Claimant's
claim within a reasonable time, and shall notify the Claimant in writing:

(a)     that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or

(b)     that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant's requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

(i)     the specific reason(s) for the denial of the claim, or any part of it;

(ii)     specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

(iii)     a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)     an explanation of the claim review procedure set forth in Section 13.3
below.

13.3     Review of a Denied Claim. A Claimant is entitled to request a review of
any claim that has been denied in whole or in part. However, in order to obtain
such review, the Claimant must submit a written request for review with the
Committee within 60 days after receiving a notice from the Committee that a
claim has been denied, in whole or in part. Absent receipt by the Committee of a
written request for review within such 60-day period, the claim will be deemed
to be conclusively denied. After the timely filing of a request for review, but
not later than 30 days after the review procedure began, the Claimant (or the
Claimant's duly authorized representative):

(a)     may review pertinent documents;

(b)     may submit written comments or other documents; and/or

(c)     may request a hearing, which the Committee, in its sole discretion, may
grant.

13.4     Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee's decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a)     specific reasons for the decision;

(a)     specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c)     such other matters as the Committee deems relevant.

13.5     Legal Action. Any final decision by the Committee shall be binding on
all parties. A Claimant's compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan. If a final
determination of the Committee is challenged in court, such determination shall
not be subject to de novo review and shall not be overturned unless proven to be
arbitrary and capricious based on the evidence considered by the Committee at
the time of such determination.



ARTICLE 14

Trust

14.1     Establishment of the Trust. The Company shall establish the Trust and
each Employer shall contribute such amounts to the Trust from time to time as it
deems desirable. Notwithstanding the preceding sentence, each Employer shall at
least annually transfer over to the Trust such assets as the Company determines,
in its sole discretion, are necessary so that Trust assets are at least equal at
the time of transfer to the balances in the Deferral, Company Contribution,
Company Matching, Stock Option and Restricted Stock Accounts of Participants and
Beneficiaries who had become entitled to benefits prior to November 1, 2003.

14.2     Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

14.3     Distributions From the Trust. Each Employer's obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.



ARTICLE 15

Miscellaneous

15.1     Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA. The Plan shall be administered and interpreted to
the extent possible in a manner consistent with that intent.

15.2     Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

15.3     Employer's Liability. An Employer's liability for the payment of
benefits shall be defined only by the Plan and any Election Form(s), as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan.

15.4     Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable to the maximum extent allowed by law. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall any part of the same, to the maximum extent allowed by law, be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency or be transferable to a spouse as a result of
a property settlement or otherwise.

15.5     Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

15.6     Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

15.7     Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

15.8     Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

15.9     Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Wisconsin without regard to its conflicts of laws principles.

15.10     Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Corporate Secretary
Wisconsin Energy Corporation
231 W. Michigan Street
Milwaukee, Wisconsin 53203

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

15.11     Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.

15.12     Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

15.13     Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

15.14     Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

15.15     Distribution in the Event of Taxation.

(a)     In General. If, for any reason, all or any portion of a Participant's
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the third
party administrator after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant's petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

(b)     Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.

15.16     Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
The Participant may elect not to be insured.

15.17     Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Company Board or the board of directors of a Participant's Employer (which might
then be composed of new members) or a shareholder of the Company or the
Participant's Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant's Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant's Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the Participant's Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such Employer or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant the benefits intended to be provided, then the Company and the
Participant's Employer irrevocably authorize such Participant to retain counsel
of his or her choice at the expense of the Company and the Participant's
Employer (who shall be jointly and severally liable for all reasonable fees of
such counsel) to represent such Participant in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Company, the Participant's Employer or any director, officer, shareholder or
other person affiliated with the Company, the Participant's Employer or any
successor thereto in any jurisdiction.

15.18     Payout Under Special Circumstances. Notwithstanding any other
provision of this Plan, upon the happening of either of the following events,
the Account Balances of all Participants, Inactive Participants and
Beneficiaries shall be forthwith paid in a single lump sum, except in the case
of an event constituting a Change in Control for any individual who has
previously filed a special written irrevocable deferral election form under the
SERP, or under a special written contract with the Company (including, without
limitation, the senior officer change in control, severance and non-compete
agreements currently in effect) electing not to receive such an immediate lump
sum but to instead be paid on another basis:

(a)     the occurrence of a Change in Control; or

(b)     should at any time Moody's or Standard & Poor's investment rating
services classify the senior debt obligations of the Company as less than
"investment grade" (which term shall mean senior debt obligations of the Company
which are assigned to the top four grades, which as of the date of this document
are AAA, AA, A and BBB by Standard & Poor's and Aaa, Aa, A and Baa by Moody's.